DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.  Claims 1-20 are pending. 

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fox (US 20110032109) in view of Hubner et al. (US 20120084857).

Claims 1, 8 and 15, Fox teaches a system and method (abstract), comprising:
a hardware processor; and

determining an alarm condition by a security system, the alarm condition based on an output generated by a sensor (par. 12: receive the one or more signals containing one or more device identifiers and one or more device conditions);
retrieving a task associated with the alarm condition (par. 11: determining one or more communication methods);
recording, during the alarm condition, an audio file in real time describing instructions to evacuate (par. 18-19 and 23-24: A map may include a map to or of premises 1028. A picture may include a real-time or previously taken picture of or within premises 1028. A video 1038 may include a real-time or previously recorded video of or within premises 1028. A floor plan may include a floor plan or as-built drawings of premises 1028. A site plan may include a site plan of premises 1028 and may include surrounding premises);
identifying an address that corresponds to the task associated with the alarm condition (par. 11, 31: determining one or more communication methods of email, text message, instant message, website link, phone, and/or mail based on the device identifier and/or the device condition at block 602 … and/or communication destinations based on the device identifier and/or the device condition at block 106); and 
sending the audio file describing instructions to evacuate recorded during the alarm condition to the address as a remote notification of the processing task associated with the alarm condition (par. 35-36: dispatching the enhanced information 
Fox does not clearly teach retrieving, by the security system, a processing task from a database of tasks based on the alarm condition, wherein the processing task comprises a plurality of steps performed chronologically or sequentially by the security system.
In the field of endeavor, Hubner teaches a security system where the system identifying a security event condition associated with a device. He goes on to teach a remote server receives an event condition, the server then identifies the security event condition and executing one or more rules based on the identified security event condition stored at the server (abstract, par. 30, 42, and 54-57).  
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Fox’s system to include the features as taught by Hubner in order to properly handle situation tailor with specific event (Hubner par. 13). 

Claims 2, 9 and 16, Fox teaches wherein the operations further comprise querying a database to identify the address that corresponds to the processing task associated with the alarm condition (par. 12: premises monitoring system 1004 may determine one or more communication methods and one or more communication destinations from the one or more data stores 1006).

Claims 3, 10 and 17, Fox teaches wherein the operations further comprise sending a message comprising the instructions to evacuate (par. 36: premises 

Claims 4, 11 and 18, Fox teaches wherein the operations further comprise sending a textual description of the alarm condition (par. 36: premises monitoring systems 1004 may dispatch enhanced information automatically without requiring operator intervention to one or more displays 1020, personal digital assistants 1018, phones 1016, computers 1014, mail boxes 1012, tablets 1010, and/or laptops 1008 using one or more communication methods of email, text message, instant message, website link, phone, and/or mail).

Claims 5, 12 and 19, Fox teaches wherein the operations further comprise identifying a textual description of the alarm condition (par. 27: instructional information based on the device identifier and/or the device condition at block 504, and retrieving enhanced information including written information organized on one or more graphical images based on the device identifier and/or the device condition at block 506).

Claims 6, 13 and 20, Fox teaches wherein the operations further comprise determining a sensor identifier associated with the sensor (par. 14: receiving one or more signals containing a device identifier for a smoke detector, a pull station, a security 

Claims 7, and 14, Fox teaches wherein the operations further comprise playing the audio file describing the instructions to evacuate (par. 23: Sounds 1030 may include voice instructions and or warning tones. As a specific example, in some embodiments, one or more premises monitoring systems 1004 may retrieve voice instructions supplementing one or more retrieved graphical images 1032/1034 and/or written information 1040 for activation at the receiving device).

Response to Arguments
In response to Applicant’s remarks starting on page 8 that Fox does not teach recording, by the security system, an audio file in real time that describes instructions to evacuate, Examiner respectfully disagrees.  Fox teaches in paragraphs [0018] “A sound sensor image may include a real-time or previously taken image illustrating sound (e.g. voice) positions within premises 1028”, and additionally in paragraph [0023] “Sounds 1030 may include voice instructions and or warning tones … one or more premises monitoring systems 1004 may retrieve enhanced information including one or more sounds 1030 based on one or more device identifiers and/or one or more device conditions from one or more data sources 1006 using input provided by one or more laptops 1008, tablets 1010, computers 1024, phones 1016, and/or personal digital assistants 1018 (e.g. a trapped individual at premises 1028 providing input regarding their situation or a first responder providing feedback on conditions at premises 1028 for 
For at least the above reasons, Examiner respectfully summits the claims are not patentable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167.  The examiner can normally be reached on Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/AN T NGUYEN/           Primary Examiner, Art Unit 2683